IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40692

STATE OF IDAHO,                                  )      2013 Unpublished Opinion No. 657
                                                 )
       Plaintiff-Respondent,                     )      Filed: September 4, 2013
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
EARL JOHN O’DANIEL,                              )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Juneal C. Kerrick, District Judge.

       Judgment of conviction and unified sentence of twenty years, with a minimum
       period of confinement of five years, for sexual battery of a minor child sixteen or
       seventeen years of age, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Jason C. Pintler, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Kenneth K. Jorgensen, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

                         Before LANSING, Judge; GRATTON, Judge;
                                  and MELANSON, Judge

PER CURIAM
       Earl John O’Daniel was found guilty of sexual battery of a minor child sixteen or
seventeen years of age. I.C. § 18-1508A. The district court sentenced O’Daniel to a unified
term of twenty years, with a minimum period of confinement of five years, to be served
concurrently with another sentence. O’Daniel appeals.
       Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.



                                                1
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Applying these standards, and having reviewed the record
in this case, we cannot say that the district court abused its discretion.
       Therefore, O’Daniel’s judgment of conviction and sentence are affirmed.




                                                   2